Case 1:19-cv-00874-RBJ-MEH Document 180 Filed 05/27/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00874-RBJ-MEH

  WARNER RECORDS INC., et al.,

          Plaintiffs,

  v.

  CHARTER COMMUNICATIONS, INC.,

          Defendant.


                                       ENTRY OF APPEARANCE

          TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR COUNSEL OF

   RECORD:

          I, Michael L. Brody, hereby certify that I am a member in good standing of the bar of this

   Court, and I appear in this case as counsel for Defendant Charter Communications, Inc.

          Dated at Chicago, Illinois this 27th day of May, 2020.



                                                Respectfully submitted,


                                                By: s/ Michael L. Brody
                                                    Michael L. Brody
                                                    WINSTON & STRAWN LLP
                                                    35 W. Wacker Dr.
                                                    Chicago, IL 60601
                                                    Phone: (312) 558-5600
                                                    Fax: (312) 558-5700
                                                    E-mail: mbrody@winston.com




                                                  1
Case 1:19-cv-00874-RBJ-MEH Document 180 Filed 05/27/20 USDC Colorado Page 2 of 3




                                           Craig D. Joyce
                                           John M. Tanner
                                           FAIRFIELD AND WOODS, P.C.
                                           1801 California Street, Suite 2600
                                           Denver, Colorado 80202
                                           Phone: 303.830.2400
                                           Fax: 303.830.1033
                                           E-mail: cjoyce@fwlaw.com
                                           E-mail: jtanner@fwlaw.com

                                           Erin E. Ranahan
                                           WINSTON & STRAWN LLP
                                           333 South Grand Avenue, 38th Floor
                                           Los Angeles, CA 90071-1543
                                           Phone: 213.615.1700
                                           Fax: 213.615.1750
                                           E-mail: eranahan@winston.com

                                           Jennifer A. Golinveaux
                                           WINSTON & STRAWN LLP
                                           101 California Street
                                           San Francisco, California 94111
                                           Phone: 415.591.1000
                                           Fax: 415.591.1400
                                           E-mail: jgolinveaux@winston.com

                                           Michael S. Elkin
                                           Thomas Patrick Lane
                                           Seth E. Spitzer
                                           Winston & Strawn LLP
                                           200 Park Avenue
                                           New York, New York 10166-4193
                                           Phone: 212.294.6700
                                           Fax: 212.294.4700
                                           E-mail: melkin@winston.com
                                           E-mail: tlane@winston.com
                                           E-mail: sspitzer@winston.com
                                           Email: kpadmanabhan@winston.com

                                           Attorneys for Defendant
                                           Charter Communications, Inc.




                                       2
Case 1:19-cv-00874-RBJ-MEH Document 180 Filed 05/27/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 27, 2020, I electronically filed the foregoing with the Clerk of

   the Court using the CM/ECF system which will send notification of such filing to the following

   email addresses:

    Matthew J. Oppenheim                               Mitchell A. Kamin
    Scott A. Zebrak                                    Neema T. Sahni
    Jeffrey M. Gould                                   Mark Y. Chen
    OPPENHEIM + ZEBRAK, LLP
    4530 Wisconsin Ave. NW, 5th Floor                  COVINGTON & BURLING LLP
    Washington, DC 20016                               1999 Avenue of the Stars, Suite 3500
    Tel: (202) 621-9027                                Los Angeles, CA 90067-4643
    matt@oandzlaw.com                                  Telephone: (424) 332-4800
    scott@oandzlaw.com                                 mkamin@cov.com
    jeff@oandzlaw.com                                  nsahni@cov.com
    Attorneys for Plaintiffs                           mychen@cov.com
                                                       Attorneys for Plaintiffs
    Janette L. Ferguson                                Jonathan M. Sperling
    LEWIS BESS WILLIAMS & WEESE, P.C.                  William E. O’Neil
    1801 California Street, Suite 3400                 COVINGTON & BURLING LLP
    Denver, CO 80202                                   620 Eighth Avenue
    Tel: (303) 861-2828                                New York, NY 10018-1405
    Facsimile: (303) 861-4017                          Telephone: (212) 841-1000
    jferguson@lewisbess.com                            jsperling@cov.com
    Attorneys for Plaintiffs                           woneil@cov.com
                                                       Attorneys for Plaintiffs
                                                       Megan M O'Neill
                                                       COVINGTON & BURLING LLP
                                                       850 Tenth Street, NW
                                                       Washington, DC 20001-4956
                                                       Telephone: (202) 662-5416
                                                       moneill@cov.com
                                                       Attorneys for Plaintiffs


                                                       s/ Michael L. Brody
                                                       Michael L. Brody




                                                   3
